DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (U.S. Patent #7561407).
With respect to claim 21, Chen teaches an integrated circuit comprising: 
a first electrode pair in a first metallization layer (Fig. 2A, M4) and including a first electrode having a first bus with first electrode fingers connected to and extending in a first direction away from the first bus (Fig. 2A, fingers/bus A of portion I and III); and 
a second electrode having a second bus extending along and spaced from the first bus and having a plurality of second electrode fingers connected to and extending away from the second -9-Serial No.: 16/051,376Examiner: Sandvik, Benjamin P.Attorney Docket No. AA6737-USArt Unit: 2826bus in a second direction opposite the first direction (Fig. 2A, fingers/bus B of portions II and IV), wherein the second electrode fingers face away from the first electrode fingers; 

a fourth electrode having a fourth bus with fourth electrode fingers connected to the fourth bus and extending in the second direction away from the fourth bus (Fig. 2A, fingers/bus B of portions II and IV), wherein the fourth bus extends along and is spaced from the third bus, and wherein the each of the fourth electrode fingers is positioned below and corresponds to one of the plurality of second electrode fingers (Col 3 Ln 61 to Col 4 Ln 2; it is noted that Chen teaches that fingers B of the second electrode in layer M4 should be superposed with fingers A of the third fourth electrode in layer M2), wherein the fourth electrode fingers face away from the third electrode fingers; 
wherein the third bus is electrically connected to the second bus; and wherein the fourth bus is electrically connected to the first bus (Col 4 Ln 60-66).

Allowable Subject Matter
Claims 1-8 and 10-20 are allowed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826